COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Ricardo Romano v. The State of Texas

Appellate case number:    01-18-00538-CR

Trial court case number: 2167075

Trial court:              County Criminal Court at Law No. 6 of Harris County

       Appellant’s “Motion for Rehearing En Banc” is denied.

       It is so ORDERED.

Judge’s signature: /s/ Richard Hightower
                   Acting for the En Banc Court

En Banc Court consists of Chief Justice Radack and Justices Kelly, Goodman, Landau, Hightower,
Countiss, Rivas-Molloy, Guerra, and Farris.


Date: September 9, 2021